Citation Nr: 0522876	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, on a direct basis and as 
secondary to service-connected disability.  

2.  Entitlement to a compensable disability rating for a 
chorioretinal scar of the left eye with relative paracentral 
scotoma.  

3.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

4.  Entitlement to an increased disability rating for fusion 
of the left wrist due to a bone graft and mild ulnar palsy, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  Specifically, in a March 2000 decision, the RO 
denied the issue of entitlement to a compensable disability 
rating for the service-connected chorioretinal scar of the 
left eye with relative paracentral scotoma.  Also, in a March 
2002 determination, the RO, in pertinent part, denied the 
issues of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, on a direct 
basis and as secondary to service-connected disability; 
entitlement to a disability rating greater than 10 percent 
for the service-connected post-traumatic stress disorder 
(PTSD); and entitlement to a disability rating greater than 
20 percent for the service-connected fusion of the left wrist 
due to a bone graft and mild ulnar palsy.  

Following receipt of the notifications of the March 2000 and 
March 2002 decisions, the veteran perfected a timely appeal 
with respect to the denial of the service connection and 
increased rating claims.  During the current appeal, and 
specifically by a November 2002 determination, the RO awarded 
an increased evaluation of 30 percent, effective from August 
1999, for the service-connected PTSD.  

Further review of the claims folder indicates that, by the 
March 2002 rating action, the RO also denied compensable 
evaluations for the service-connected scar of the right iliac 
crest (donor site of the bone graft), the service-connected 
residuals of a fracture of the base of the right os calcis, 
and the service-connected residuals of an old healed fracture 
of the left second, third, fourth, fifth, and seventh ribs.  
These additional issues were included in the statement of the 
case issued in November 2002.  Importantly, however, the 
veteran did not specifically discuss these compensable rating 
claims in the substantive appeal which he submitted in 
February 2003.  In fact, at the personal hearing conducted 
before a hearing officer at the RO in April 2003, the veteran 
stated that he did not wish to pursue an appeal of these 
matters.  2003 hearing transcript (2003 T.) at 1.  As such, 
the Board finds that these claims are not in appellate 
status.  

Additionally, in a May 2005 statement, the veteran's 
representative raised the matter of entitlement to a total 
disability rating based on individual unemployability.  This 
matter has not been adjudicated by the RO and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit hypertension in service or 
within the first post service year, and a cardiovascular 
disorder is not otherwise associated with his active duty or 
a service-connected disability.  

3.  The service-connected chorioretinal scar of the left eye 
with relative paracentral scotoma is manifested by active 
pathology, including complaints of blurred vision and pain as 
well as objective evaluation findings of mild post-traumatic 
macular scarring.  However, this service-connected disorder 
is also reflected by full field of vision, no central scotoma 
or episodic incapacity, and best corrected distant visual 
acuity of 20/30 (with a finding of best corrected distant 
visual acuity of 20/20 in the right eye).  

4.  The service-connected PTSD is manifested by anxiety, a 
depressed mood, circumstantiality, irritability, and angry 
outbursts.  However, pathology associated with this 
service-connected disability does not include suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

5.  The service-connected fusion of the veteran's left wrist 
due to a bone graft and mild ulnar palsy is manifested by 
complaints of crackling sounds, numbness, and tingling 
sensations in his left hand as well as intermittent sharp 
pain in his left wrist and in his left hand between his 
knuckles.  However, unfavorable ankylosis of the veteran's 
left wrist and mild incomplete paralysis of the left ulnar 
nerve are not shown.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include hypertension, was 
not incurred or aggravated in service, and is not proximately 
due to, or the result of, service-connected disability.  
Hypertension may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  The criteria for a 10 percent disability rating for the 
service-connected chorioretinal scar of the left eye with 
relative paracentral scotoma have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.75, 
4.84a, Diagnostic Codes 6005 & 6079 (2004).  

3.  The criteria for a disability rating of 50 percent for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2004).  

4.  The criteria for a disability rating greater than 
20 percent for the service-connected fusion of the left wrist 
due to a bone graft and mild ulnar palsy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5214, and 4.124a 
Diagnostic Code 8516 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in June 2001 and October 2001 in the present 
case, the RO informed the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection and increased rating claims 
but that he must provide enough information so that VA could 
request the relevant records.  The RO also discussed the 
attempts already made to obtain relevant evidence with regard 
to these issues.  Further, the RO notified the veteran of the 
need for "all relevant evidence" and for "any additional 
evidence."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the March 2000 rating decision, the statement 
of the case (SOC) issued in June 2000, and the supplemental 
statements of the case (SSOCs) furnished in January 2001, 
March 2002, and November 2002 with regard to the left eye 
issue; the March 2002 rating decision and the November 2002 
SOC with regard to the cardiovascular (including 
hypertension), PTSD, and left wrist claims; as well as the 
June 2004 SSOC concerning all four issues notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection and increased rating 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in March 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2004.  

In addition, throughout the current appeal, VA has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  All relevant evidence adequately identified 
by the veteran has been obtained and associated with his 
claims folder.  Further, the veteran has been accorded 
multiple pertinent examinations during the current appeal.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's service connection and increased rating 
claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has contended that 
he developed a cardiovascular disorder, to include 
hypertension, as a result of the in-service jeep accident.  
In the alternative, the veteran has asserted that he has a 
cardiovascular disorder, to include hypertension, as a result 
of his service-connected PTSD.  

Service medical records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder, to 
include hypertension.  Although the veteran provided a 
primary complaint of moderate discomfort in his left chest 
after having been thrown from a jeep in October 1968 and a 
physical examination conducted at that time demonstrated some 
crepitation on the left lateral chest wall, the evaluation 
also reflected a blood pressure reading of 110/80.  Further, 
no pathology associated with the veteran's heart was shown on 
evaluation.  At the separation examination which was 
conducted in February 1970, the veteran reported having 
previously experienced, or experiencing at that time, pain or 
pressure in his chest as well as shortness of breath.  
However, he denied ever having had high or low blood 
pressure, palpitation, or a pounding heart.  Further, no 
cardiovascular disorder was shown on physical examination.  
In fact, the veteran was found to have a blood pressure 
reading of 118/80, and chest X-rays taken at that time were 
essentially negative.  

In February 1970, the veteran was discharged from active 
military duty.  Two months later in April 1970, he underwent 
a VA examination.  A cardiovascular evaluation completed at 
that time was essentially negative, with the following blood 
pressure readings:  114/70 (in the sitting position), 122/74 
(in the recumbent position), 118/78 (in the standing 
position), 130/70 (in the sitting position after exercise), 
and 110/70 (two minutes after exercise).  A cardiovascular 
disorder, to include hypertension, was not diagnosed.  

The first competent post-service evidence of a cardiovascular 
condition is dated in June 1998, more than 28 years after the 
veteran's discharge from active military duty.  Specifically, 
an echocardiogram completed in June 1998 reflected moderate 
right ventricular and right atrial dilatation as well as mild 
to moderate tricuspid regurgitation with minimal turbulence 
and oblique jet of tricuspid egurgitation, an abnormal 
tricuspid valve with thickening and partly flailing of one 
cusp.  Pulmonary hypertension was not found to be present.  
Furthermore, despite the subsequent evidence of continued 
treatment for, and evaluation of, a variously diagnosed 
cardiovascular condition, including hypertension, between 
July 2001 and March 2004, the claims folder contains no 
competent evidence supporting a finding of an etiological 
relationship between any such disorder and the veteran's 
active military duty.  

The Board acknowledges that, at the May 1999 VA general 
medical examination, the examiner stated that the veteran's 
abnormal tricuspid valve with thickening and partly flailing 
of one cusp was "possibly the result of . . . of [the] chest 
trauma [sustained] 28 years ago."  In addition, following a 
discussion of the findings shown from the echocardiogram 
completed at that time, the examiner noted that, as per the 
veteran's statement, the in-service jeep accident involved 
the vehicle rolling over the veteran with a subsequent 
fracture of the left side of his rib cage.  Importantly, 
however, the examiner's opinion is speculative in nature and 
appears to be based upon the veteran's own statements rather 
than the doctor's own review of the veteran's claims folder.  

Furthermore, a physician who examined the veteran at a 
February 2000 VA outpatient treatment session noted that the 
veteran's chest pain "likely has [an] emotional component."  
Additionally, the examiner who conducted the VA heart 
examination in May 2003 and who had the opportunity to review 
the veteran's claims folder at the time of the evaluation 
diagnosed hypertension and a history of atrial fibrillation 
and status post conversion (with current normal sinus 
rhythm).  Importantly, the examiner also specifically 
concluded that "there . . . [was] no evidence to suggest 
that . . . [the veteran's] atrial fibrillation/flutter or 
hypertension would be caused by a jeep accident some 31 years 
[earlier]."  The examiner specifically stated that "there 
is no evidence to relate . . . [the veteran's] hypertension 
to the jeep accident."  In support of these conclusions, the 
examiner cited the October 1968 notations in the service 
medical records which did not specifically note that the jeep 
had turned over onto the veteran.  Further, the examiner 
explained that these service medical records simply indicated 
that, as a result of this in-service accident, the veteran 
had sustained left rib fractures with multiple abrasions and 
contusions but did not document evidence of a "bruised 
heart."  

Also at the May 2003 VA heart examination, the examiner 
expressed his opinion that "there . . . [is] no firm 
evidence to directly relate [the veteran's] hypertension to 
[his] PTSD."  Significantly, the claims folder contains no 
competent evidence refuting this medical opinion.  

Accordingly, as the medical evidence of record indicates that 
the veteran's hypertension was not exhibited during active 
duty, or within one year of separation from such service, and 
that a cardiovascular disorder has not been found to be 
otherwise related to his active military duty, including a 
service-connected disability, the Board must conclude that 
preponderance of the evidence is against the veteran's claim 
for service connection for a cardiovascular disorder, to 
include hypertension, on a direct basis and as secondary to 
service-connected disability.  The doctrine of reasonable 
doubt is not, therefore, for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

B.  Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

1.  Service-Connected Chorioretinal Scar Of The Left Eye With 
Relative Paracentral Scotoma

By a June 1970 rating action, the RO granted service 
connection for a healed chorioretinal scar of the left eye 
with a relative paracentral scotoma and assigned a 
noncompensable evaluation to this disability, effective from 
February 1970.  This service-connected disability has 
remained evaluated as noncompensably disabling.  

According to the applicable diagnostic code, the chronic form 
of choroiditis will be rated from 10 percent to 100 percent 
based upon impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.  An additional 
evaluation of 10 percent will be combined thereto during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6005 (2004).  

The basis of a rating due to impairment of visual acuity 
involves consideration of the best distant vision obtainable 
after best correction by glasses.  38 C.F.R. § 4.75 (2004).  
Specifically, a compensable evaluation of 10 percent, based 
upon impairment of visual acuity, requires evidence of vision 
of 20/50 in one eye and 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2004).  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for the service-connected 
chorioretinal scar of the left eye with a relative 
paracentral scotoma.  In particular, he has asserted that 
this disorder has resulted in blurred vision as well as pain 
in his left eye.  See, e.g., November 2000 hearing transcript 
(T.) at 1-8.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disorder must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

In this regard, the Board acknowledges that evaluation of the 
veteran's left eye has demonstrated best corrected distant 
vision of 20/30, a .3 cup-to-disc ratio with pink/sharp 
margins on fundus examination, and macula with mild 
pigmentary changes with scattered chorioretinal scars.  
Significantly, at the most recent examination of the 
veteran's left eye, which was conducted in May 2003, the 
examiner specifically described the mild macular scarring of 
the veteran's left eye as post-traumatic in origin.  The 
remainder of the evaluation has been negative, including a 
clear cornea, deep and clear anterior chambers, clear lenses, 
pupils which are equal and reactive to light, orthophoric 
extraocular muscles with full gaze, no central scotoma, and 
full field of vision.  

The finding of mild post-traumatic macular scarring of the 
veteran's left eye represents competent evidence of active 
pathology of his service-connected left eye disability.  The 
pertinent diagnostic code specifically stipulates that the 
minimum rating during active pathology is 10 percent.  As 
such, the Board finds that a compensable evaluation of 
10 percent for the service-connected chorioretinal scar of 
the veteran's left eye with relative paracentral scotoma is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6005 (2004).  

However, a rating higher than the 10 percent evaluation 
assigned by this decision for the veteran's service-connected 
left eye disability is not warranted.  The findings of best 
corrected distant visual acuity of 20/30 in the veteran's 
left eye and 20/20 in his right eye do not reach the level of 
impairment necessary to warrant a compensable evaluation of 
10 percent based on visual acuity problems.  See, 38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6079 (2004).  Additionally, 
evaluation of the veteran's left eye has shown full field of 
vision and no central scotoma.  Further, outpatient treatment 
records have not reflected periods of episodic incapacity.  
These negative evaluation findings do not support the 
criteria necessary for a disability rating greater than the 
10 percent evaluation assigned by this decision for the 
service-connected chorioretinal scar of the left eye with 
relative paracentral scotoma.  See, 38 C.F.R. § 4.84a, 
Diagnostic Code 6005 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the chorioretinal scar of the 
veteran's left eye with relative paracentral scotoma results 
in marked interference with his employment or requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that the 
service-connected chorioretinal scar of his left eye with 
relative paracentral scotoma results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  Service-Connected PTSD

By a December 1998 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from September 1998.  In May 2001, the veteran 
filed his current claim for an increased rating for this 
service-connected disability.  During the current appeal, and 
specifically by a November 2002 rating action, the RO awarded 
an increased evaluation of 30 percent, effective from August 
1999, for the veteran's PTSD.  This service-connected 
disability has remained evaluated as 30 percent disabling.  

According to the applicable diagnostic code, a 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  Also, a GAF score 
of 61 to 70 is representative of some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

In the present case, the veteran has consistently asserted 
that the symptoms associated with his service-connected PTSD, 
which include irritability, angry outbursts, nightmares, 
panic and anxiety attacks, memory impairment, and social 
isolation, have increased in severity.  These lay statements 
concerning the veteran's service-connected psychiatric 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
such descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

In this regard, the Board acknowledges that, at the most 
recent VA PTSD examination which was conducted in May 2003, 
the examiner described the veteran's PTSD as severe and 
assigned a GAF score of 45.  This number is representative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  The examiner 
explained that this score was illustrative of the veteran's 
serious impairment due to his PTSD symptoms, which included a 
"lack of [a] social network, impulsive acts, unemployment, 
and the level of his current symptoms."  In this regard, the 
Board acknowledges that pertinent symptomatology shown on 
mental status evaluation in May 2003 included some anxiety, a 
depressed mood, and circumstantiality.  In addition, the 
veteran had described continued difficulty with irritability, 
angry outbursts, impulsive acts, nightmares, hyperarousal, 
sleeping, depression, and getting along with other people.  

Also in support of the GAF score of 45, the examiner 
expressed his opinion that symptoms associated with the 
veteran's service-connected PTSD had worsened.  In this 
regard, the Board notes that the claims folder contains 
records of periodic outpatient psychiatric treatment over the 
past several years.  Further, as noted by the examiner in the 
report of the May 2003 VA PTSD examination, the veteran was 
hospitalized in December 2002 due to a worsening of his angry 
outbursts.  

Resolving doubt in the veteran's favor, the Board finds that 
pathology associated with his service-connected PTSD more 
closely approximates the criteria necessary for a 50 percent 
evaluation.  See, e.g., 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004) (which stipulates that evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  As such, the Board finds that an award of 
50 percent for the veteran's service-connected PTSD in the 
present case is warranted.  See, also, 38 C.F.R. § 4.7 (2004) 
(which stipulates that, if there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating but that, 
otherwise, the lower rating will be assigned).  

Significantly, a 70 percent evaluation for this 
service-connected disability is not warranted.  First, in 
addition to the positive objective findings demonstrated on 
the recent mental status evaluation in May 2003, this 
examination has also shown casual dress, fair grooming, 
cooperation, no psychomotor agitation or retardation, 
spontaneous and productive speech, appropriate affect without 
lability, no loosening of associations or flight of ideas, no 
paranoid ideations or delusions, no active suicidal or 
homicidal ideations, no active auditory or visual 
hallucinations, fair insight and judgment, fair impulse 
control, and no gross cognitive deficits.  Second, recent 
outpatient treatment records consistently reflect findings of 
organized thoughts and no evidence of suicidal or homicidal 
ideations or of a thought disorder. 

The Board acknowledges that, upon admission to the local VA 
medical facility for psychiatric treatment in December 2002, 
the veteran was assigned GAF scores of 40 and 45.  As the 
Board has previously noted in this decision, a GAF score 
of 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed man avoids friends, neglects 
family, and is unable to work; a child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 45 is representative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  These initial scores 
were based upon mental status evaluation findings of an 
inappropriate affect, a depressed mood, angry outbursts, and 
poor insight and judgment.  

Significantly, however, with treatment during the December 
2002 hospitalization, the veteran's psychiatric condition was 
consistently found to have improved.  Specifically, multiple 
mental status evaluations conducted during the 
hospitalization provided GAF scores of 65, which are 
illustrative of some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Id.  These scores were based on findings of 
improvement in the veteran's emotional outbursts, judgment, 
and episodes of depression and anxiety.  

Consequently, the Board finds that these multiple mental 
status evaluations have not shown occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See, e.g., 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004) (which stipulates that 
such pathology is necessary for the grant of a 70 percent 
disability rating).  Based on this relevant evidence, the 
Board concludes, therefore, that a rating greater than the 
50 percent evaluation awarded by this decision is not 
warranted.  Id.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

3.  Service-Connected Fusion Of The Left Wrist Due To A Bone 
Graft And Mild Ulnar Palsy

By a June 1970 rating action, the RO granted service 
connection for post-operative residuals of a bone graft of 
non-union and left carpal navicular with radial styloidectomy 
and assigned a 50 percent convalescent evaluation effective 
from February 1970, the date of separation from service.  By 
a November 1970 rating action, the RO redefined this 
service-connected disability as post-operative residuals of a 
united bone graft and left carpal navicular with radial 
styloidectomy and assigned a 10 percent evaluation to this 
disorder, effective from October 1970, the termination date 
of the convalescent rating.  By a January 1985 rating action, 
the RO recharacterized this service-connected disability as 
fusion of the left wrist secondary to status post bone graft 
and mild ulnar palsy.  Also in that decision, the RO awarded 
an increased evaluation of 20 percent, for this disability, 
effective from December 1984.  The veteran's 
service-connected left wrist disability has remained 
evaluated as 20 percent disabling.  

Competent medical evidence of record (including, in 
particular, the report of the VA joints examination conducted 
in May 2003) indicates that the veteran is right-hand 
dominant.  His left wrist is, therefore, considered to be a 
minor extremity.  

According to an applicable diagnostic code, evidence of 
favorable ankylosis of the minor wrist in 20 degree to 
30 degree dorsiflexion warrants the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2004).  The next higher evaluation of 30 percent 
necessitates evidence of ankylosis of the minor wrist in any 
position other than favorable.  Id.  The highest rating 
allowable, pursuant to this diagnostic code, for impairment 
of the minor wrist is 40 percent, which requires evidence of 
unfavorable ankylosis of this joint in any degree of palmar 
flexion or with ulnar or radial deviation.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected left wrist disability includes 
consideration of any resulting joint pathology.  Any such 
joint symptomatology may include limitation of motion of the 
applicable joint.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 
5271, 5284.  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2004).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

As the Board has noted in the current decision, the RO has 
characterized the veteran's service-connected left wrist 
disability as an orthopedic disorder involving limitation of 
motion of the joint and as a neurological disorder resulting 
in restriction of the digits of the left hand as well as 
weakened flexion of the wrist joint.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004) (which discusses impairment due 
to varying degrees of ankylosis of the wrist) and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004) (which notes that 
paralysis of the ulnar nerve involves "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread the fingers 
(or reverse), an inability to adduct the thumb, and a 
weakened ability to flex the wrist).  

In this regard, the Board notes that Diagnostic Code 8516 
stipulates that evidence of mild incomplete paralysis of the 
minor ulnar nerve will result in the grant of a 10 percent 
disability evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2004).  Evidence of moderate incomplete paralysis 
of the minor ulnar nerve warrants the assignment of a 
20 percent disability rating.  Id.  The next higher 
evaluation of 30 percent necessitates evidence of severe 
incomplete paralysis of the minor ulnar nerve.  Id.  The 
highest rating allowable, pursuant to this diagnostic code, 
for impairment of the minor ulnar nerve is 50 percent, which 
requires evidence of complete paralysis of this nerve.  Id.  

In the present case, the veteran has consistently asserted 
that the symptoms associated with his service-connected left 
wrist disability, which include crackling sounds, numbness, 
and tingling sensations in his left hand as well as 
intermittent sharp pain in his left wrist and in his left 
hand between his knuckles, have increased in severity.  These 
lay statements concerning the veteran's service-connected 
left wrist pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, such descriptions of this disability must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

In this regard, the Board acknowledges that relevant evidence 
of record demonstrates no active range of motion of the left 
wrist, mild tenderness on the radial aspect on the dorsum 
area of this joint, and some discomfort on the radial aspect 
of this joint.  Further, radiographic films have shown 
extensive deformity, arthrosis, and arthritic changes in the 
left wrist; a large metallic pin transfixing the distal 
radius and wrist (with the distal aspect of the pin overlying 
the base of the second metacarpal bone); mild arthritic 
changes at the interphalangeal joints; and a couple of small 
radiopaque foreign bodies in the soft tissues about a couple 
of the fingers.  

Importantly, however, these pertinent medical records have 
also shown no swelling of the left wrist joint, normal range 
of motion of the left hand digits at the MCP/PIP joints, 
normal abduction and adduction of the left hand fingers with 
normal strength, normal opposition of the thumb to the rest 
of the fingers, the ability to reach the tips of the left 
hand fingers to the thenar eminence of the left hand (with 
the inability to reach the proximal horizontal crease of the 
hand mainly due to the stature of the fingers which were 
somewhat stubby), normal grip strength, no atrophy of the 
thenar eminence or hypothenar eminence, normal and 
symmetrical sensory function to pinprick evaluation in all 
dermatomal patterns, and no atrophy of the forearm muscles of 
the left upper extremity.  

The veteran's current 20 percent evaluation for his 
service-connected left wrist disability appears to have been 
based on the rating criteria set forth in Diagnostic 
Code 5214.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(which stipulates that evidence of favorable ankylosis of the 
minor wrist to 20 degrees to 30 degrees of dorsiflexion 
warrants the assignment of a 20 percent rating).  
Significantly, the relevant medical reports of record have 
not shown evidence of unfavorable ankylosis of the veteran's 
left wrist in any position.  In this regard, the Board notes 
that VA medical records dated in August 1984 indicate that 
the fusion of the veteran's left wrist is the result of 
surgery completed at that time.  Specifically, according to 
these reports, the veteran underwent a left rear end type 
wrist fusion and a left cubital ulnar nerve release.  Without 
evidence of unfavorable ankylosis of the veteran's left 
wrist, an increased rating of 30 percent for the 
service-connected fusion of the left wrist due to a bone 
graft and mild ulnar palsy cannot be awarded.  Id.  

Additionally, the Board acknowledges the veteran's complaints 
of intermittent sharp pain in his left wrist and in his left 
hand between his knuckles.  In this regard, the Board notes 
that, at the recent VA joints examination in May 2003, the 
veteran explained that he must use his right hand when 
"wrist flexion/extension or ulnar/radial deviation are 
required."  Further, the May 2003 evaluation demonstrated 
mild tenderness on the radial aspect of the veteran's left 
wrist on the dorsum as well as some discomfort on the radial 
aspect of his left wrist.  

Significantly, however, at this recent examination, the 
veteran admitted that he is independent in his activities of 
daily living.  He also made no complaints of fatigue.  In 
addition, the examiner found no evidence of atrophy of the 
forearm muscles of the veteran's left upper extremity, muscle 
weakness, or loss of endurance.  Further, this examination 
reflected normal grip strength in the veteran's left hand as 
well as normal range of motion of the fingers of this 
extremity.  As such, the Board concludes that the currently 
assigned 20 percent rating for the service-connected fusion 
of the left wrist due to a bone graft and mild ulnar palsy 
adequately portray any functional impairment, pain, and 
weakness that he experiences as a consequence of use of his 
left wrist and left hand.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5214.  

Moreover, the Board has considered the possibility of a 
separate rating for this service-connected disability, based 
upon the criteria set forth in the diagnostic code which 
rates impairment resulting from paralysis of the ulnar nerve.  
In this regard, the Board acknowledges the veteran's 
complaints of numbness and tingling sensations in his left 
hand.  Importantly, however, recent examination of the 
veteran's left wrist and left hand have shown normal range of 
motion of the digits at the MCP/PIP joints, normal abduction 
and adduction of the fingers with normal strength, normal 
opposition of the thumb to the rest of the fingers, the 
ability to reach the tips of the left hand fingers to the 
thenar eminence of the left hand (with the inability to reach 
the proximal horizontal crease of the hand mainly due to the 
stature of the fingers which were somewhat stubby), normal 
grip strength, no atrophy of the thenar eminence or 
hypothenar eminence, normal and symmetrical sensory function 
to pinprick evaluation in all dermatomal patterns, and no 
atrophy of the forearm muscles of the left upper extremity.  
In fact, following this recent evaluation, the examiner 
concluded that the examination provided no evidence of 
neurological deficits.  Based on such negative objective 
findings, the Board concludes that a separate rating for the 
service-connected fusion of the veteran's left wrist due to a 
bone graft and mild ulnar palsy, based upon any resulting 
paralysis of the ulnar nerve, is not warranted.  See, 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (which stipulates 
that evidence of mild incomplete paralysis of the minor ulnar 
nerve is necessary for the grant of a compensable evaluation 
of 10 percent).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected fusion of 
the left wrist due to a bone graft and mild ulnar palsy have 
resulted in marked interference with the veteran's employment 
or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected fusion of the left wrist due to a bone 
graft and mild ulnar palsy have resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a cardiovascular disorder, to include 
hypertension, on a direct basis and as secondary to 
service-connected disability, is denied.  

A compensable rating of 10 percent for the service-connected 
chorioretinal scar of the left eye with relative paracentral 
scotoma is allowed, subject to the regulations governing the 
award of monetary benefits.  

An increased rating of 50 percent for the service-connected 
PTSD is allowed, subject to the regulations governing the 
award of monetary benefits.  

A disability rating greater than 20 percent for the 
service-connected fusion of the left wrist due to a bone 
graft and mild ulnar palsy is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


